     Case 2:14-cr-00107-TLN-KJN Document 142 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 2:14-cr-0107 TLN KJN P
12                      Respondent,
13          v.                                        ORDER
14   JOSHUA LANDON KLIPP,
15                      Movant.
16

17          Movant is a federal prisoner proceeding without counsel with a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. On August 24, 2020, movant filed a

19   number of documents. In one notice, movant claimed that he was transferred in retaliation by

20   SIS-Gallion at the U.S. Penitentiary in Tucson to a different federal prison. (ECF No. 140.)

21   Movant also filed a letter complaining that he’s being improperly housed in the segregated

22   housing unit in federal prison in Terre Haute, Indiana. (ECF No. 141.) Movant also asks the

23   undersigned to send movant to Springfield for a mental health evaluation, and claims he is having

24   difficulty obtaining prescription medicines for his mental health issues. However, as movant has

25   been advised before, he must pursue conditions of confinement claims, including claims

26   concerning medical care, in a separate action. (ECF Nos. 121 at 2; 125 at 2.) The instant action

27   solely pertains to the challenge to his underlying federal conviction. Therefore, claims

28   concerning his current conditions of confinement may not proceed in this action.
                                                      1
     Case 2:14-cr-00107-TLN-KJN Document 142 Filed 08/27/20 Page 2 of 2

 1             At the present time, respondent’s motion to dismiss is submitted, and movant will be

 2   advised when the court issues its ruling. The court commends movant for the hard work he has

 3   put in during his incarceration, completing his GED, graduating from RDAP, and successfully

 4   completing other classes. (ECF No. 141 at 5.) But this court is not able to address in this federal

 5   criminal action movant’s claims concerning the conditions of his confinement in federal prisons,

 6   and such filings are disregarded.

 7             Finally, as movant was informed in the January 13, 2020 minute order, this case was

 8   reassigned to District Judge Troy L. Nunley because Judge Burrell is now inactive. Because

 9   Judge Burrell is no longer on active duty with the court, movant’s case was randomly reassigned

10   to a different district judge. In addition, movant’s request that court filings be marked in a certain

11   way (ECF No. 138 at 2) is denied. Court orders and other documents from the court are a matter

12   of public record, not confidential. In addition, movant requested copies of transcripts and the

13   nine-page indictment (ECF No. 10). However, court records reflect that movant was provided

14   copies of transcripts and other relevant documents when respondent served movant with the

15   pending motion to dismiss. (ECF No. 116.) Thus, movant’s request is denied.1

16             Accordingly, IT IS HEREBY ORDERED that:

17             1. The August 24, 2020 motion (ECF No. 141) is denied without prejudice, and filings

18   concerning conditions of confinement (ECF Nos. 140, 141) are disregarded; and

19             2. Movant’s August 24, 2020 request (ECF No. 138) is denied.

20   Dated: August 26, 2020
21
     /klip0107.den
22

23

24

25   1
       The Clerk’s Office will provide copies of documents and of the docket sheet at $0.50 per page.
26   Checks in the exact amount are made payable to "Clerk, USDC." Please Note: In Forma
     Pauperis status does not include the cost of copies. Copies of documents in cases may also be
27   obtained by printing from the public terminals at the Clerk’s Office or by contacting Cal Legal
     Support Group at: 3104 "O" Street, Suite 291, Sacramento, CA 95816, phone 916-822-2030, fax
28   916-400-4948.
                                                      2
